DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2020 has been entered.
Claim Status
Claims 1-3 and 8-16 are pending in the current application. Claims 3 and 13-16 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2012/0115167) in view of Chen (US 6,036,857).
With regard to Claim 1, Chandler discloses a method for isolating a target bioentity from a biological sample comprising contacting the biological sample with a magnetically-labelled ligand having selective binding affinity for the target bioentity, or for a determinant on the target bioentity, to form a target bioentity/labelled ligand 
Chandler discloses an apparatus for analyzing, isolating, and/or enriching target structures comprising a lateral arrangement of a plurality of magnetic elements (Abstract, Figures 3a-3c, [0042], the magnetic module 33 comprises an array of at least two magnets in which adjacent magnets in the array are aligned with opposing polarity). 
Chandler discloses a flow-through tube (Abstract, Figures 3a-3c, [0042], two flow-through tubes 32).
Chandler discloses wherein at least one of the arrangement and the flow-through tube is configured to be selectively moveable relative to the other such that, in a drawn-together position, the arrangement and the flow-through tube are drawn toward each other, and, in a separated position, the arrangement and the flow-through tube are separated from each other (Abstract, Figures 3a-3c, [0042], two separation module tubes 32 (flow-through tubes) are supported by frame 35 and mounted on base 36 so that they may be held within the magnetic field of the magnetic module or removed from it).
Chandler discloses wherein, when the flow-through tube and the arrangement are in the drawn-together position, the flow-through tube runs along the plurality the magnetic elements and crosses the magnetic elements on their top end in their center ([0042], Figure 3a shows the flow through-tubes 32 are arranged on top of the plurality of magnetic elements and cross the magnetic elements on their top end in their center).
Chandler discloses that the preferred magnetic module is an array of at least two rare earth permanent magnets aligned side-by-side or end-to-end with their poles up or 
However, Chandler is silent to wherein the plurality of magnetic elements are arranged in a plurality of lines and columns such that the polarity of their respective square top ends in a plane of the arrangement is alternating in a chessboard-like manner.
Chandler discloses that to maximize particle capture, multiple magnets may be arranged in arrays consisting of linear pairs, blocks, rafts, on discs or around drums such that the fluid flow path of the separation module is arranged to allow maximum passage through or along the junctions between magnets ([0085]).
Furthermore, Chen discloses a magnetic system and apparatus having a multi-dimensional gradient for continuous, on-line separation of components from a mixture of chemical entities which comprises at least one separation chamber with a plurality of channels and a plurality of magnets (Abstract). Chen discloses in Figure 6a a plurality of magnets arranged in alternating magnetic poles so that the magnets are aligned side-by-side with a configuration of north-south-north-south (Figure 6a, C10/L30-35).
Finally, Chandler discloses magnets that have a rectangular top end (Figure 3a) and Chen discloses magnets that have a circular top end (Figure 6a). However, neither reference recites any particular advantage for the specific shape of the magnet. Furthermore, the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the device was significant. See MPEP § 2144.04(IV)(B).

However, modified Chandler is silent to wherein, when the flow-through tube and the arrangement are in the drawn-together position, the flow-through tube runs along one of the plurality of lines of the magnetic elements and, at the end of said line, makes a U-turn bend and is guided back over another of the plurality of lines of the magnetic elements and crosses the magnetic elements in said line.

    PNG
    media_image1.png
    837
    432
    media_image1.png
    Greyscale

Chen discloses in Figures 2 and 3 a separation chamber comprising a plurality of magnets 57 and a plurality of channels 55 having one inlet and one outlet (i.e., a flow-through tube) (Figures 2 and 3, C9/L50-54), such that the flow-through tube runs along one of the plurality of lines of the magnetic elements and, at the end of said line, makes 
Furthermore, one of ordinary skill in the art would recognize that a fluid flow path through a straight tube along a single line of X number of magnetic elements would provide the same separation as a fluid flow path arranged with U-turn bends at ends of neighboring rows of a two-dimensional array of the same X number of magnetic elements.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein, when the flow-through tube and the arrangement of modified Chandler are in the drawn-together position, the flow-through tube runs along one of the plurality of lines of the magnetic elements and, at the end of said line, makes a U-turn bend and is guided back over another of the plurality of lines of the magnetic elements and crosses the magnetic elements in said line, as taught by Chen, since a fluid flow path through a straight tube along a single line of X number of magnetic elements would provide the same separation as a fluid flow path arranged with U-turn bends at ends of neighboring rows of a two-dimensional array of the same X number of magnetic elements, resulting in only a choice between designs.
With regard to Claim 2
With regard to Claim 8, Chandler discloses wherein neighboring magnetic elements of each line and/or column adjoin each other with a maximum gap between the neighboring magnetic elements of ≤ 1 mm ([0031], magnetic elements are adjacent to one another, suggesting a maximum gap between the neighboring magnetic elements of <= 1 mm).
With regard to Claim 9, Chandler discloses wherein the top end of at least one of the magnetic elements has a surface area of <= 5 cm2 ([0085], magnetic poles have a 50 mm x 5 mm surface, or 250 mm2 surface area, which is 2.5 cm2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the magnetic elements with square top ends of modified Chandler to have the same surface area as [0085] in Chandler, since the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the device was significant. See MPEP § 2144.04(IV)(B).
With regard to Claim 11, Chandler discloses wherein the flow-through tube has an inner diameter of 0.05 mm <=ID <= 10.0 mm ([0076], the defined fluid flow path is formed from inert, flexible plastic tubing having an internal diameter of 0.5 mm to 5 mm).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2012/0115167) in view of Chen (US 6,036,857), as applied to the claims above, and in further view of Sista (US 2010/0068764).
With regard to Claim 10, modified Chandler discloses all the limitations in the claims as set forth above. Chandler discloses that a ligand having selective binding affinity for the target bioentity is magnetically-labelled, for example by coupling the 2.
Sista discloses a method of providing a droplet in contact with a magnetically responsive bead and having a reduced quantity of a substance (Abstract). Sista discloses that magnets selected for use with the invention may be permanent magnets and there may be a relationship between the magnetically responsive content of the beads in the droplet and the magnetic strength/pull force ([0083]). Sista discloses that the magnetic strength/pull force of the magnet may be selected relative to the responsiveness of the magnetic beads such that it is sufficiently strong relative to the magnetic responsiveness of the beads to substantially immobilize magnetically responsive beads ([0084]).
Therefore, as the immobilization of the beads along the permanent magnet is a variable that can be modified, among others, by selecting the magnetic strength/pull force (holding force) of the magnet, the precise magnetic holding force would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed at least one of the magnetic elements having a holding force of >= 0.5 kg/cm2 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 2012/0115167) in view of Chen (US 6,036,857), as applied to the claims above, as evidenced by Encyclopedia Britannica (“Magnetic Pole”).
With regard to Claim 12, modified Chandler discloses all the limitations in the claims as set forth above. However, Chandler is silent to wherein when the flow-through tube and the arrangement are in the drawn-together position, a distance from a most protruded part of each magnetic element in the arrangement to the flow-through tube is, for each magnetic element, or for the arrangement as a whole, <= 5 mm.
One of ordinary skill would recognize based on knowledge generally available to one of ordinary skill in the art that the magnetic field of a permanent magnet pole is stronger the closer an object is to the magnetic pole. See for example the description of a magnetic pole from Encyclopedia Britannica on Page 2, “[i]f, for example, the separation between the two poles is doubled, the magnetic force diminishes to one-fourth its former value”.
Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the distance of the flow-through tube from the magnetic elements in the apparatus of modified Chandler to increase the strength of the magnetic field on the flow-through tube (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Response to Arguments
Applicant’s arguments filed 2 October 2020, with respect to the Weissleder reference in the rejection of Claim 1 under Chandler and Weissleder have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chandler and Chen. No new arguments have been presented in the filing of the Request for Continued Examination dated 2 November 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777